                                                                                                                                                        r-:)
      AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of!



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                               JUDGMENT IN A CRIMINAL CASE
                                       v.                                          (For Offenses Committed On or After November 1, 1987)


                           Jose Antonio Garcia-Garcia                              Case Number: 3:19-mj"21727

                                                                                   Jesus Mos_gueda
                                                                                   Defendant's Attorney


      REGISTRATION NO. 84821298
      THE DEFENDANT:
       lZI pleaded guilty to count(s) 1 of Complaint
                                                 -~~~~~~~~~~~~~~~~~~~~~~~~~~




       D was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                           Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

       D The defendant has been found not guilty on count(s)
                                                                               -------------------
       0 Count(s)                                                                   dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     ® TIME SERVED                             D                                         days

       lZI Assessment: $10 WAIVED 1Z1 Fine: WAIVED
       lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their.deport~tion or rem?val.. vieY- li(\OC.0 - Gct~c\ C\
       ~   Court recommends defendant be deported/removed with relative, fmnc1 SW ,)o.                    charged m case
             \0ii'l11 ?..\1d-d-                                               Ad.o\fo Gil\rdGt - G,<Arcie<,
              \C\ fY\j 7.\'7).5
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Wednesda~ril      24, 2019
                                                                                Date of Imposition of Sentence


      Received        ~U r-----FILED
                     DUS                                                       IH&L!iit::,,OCK
                                                                                UNITED STATES MAGISTRATE JUDGE

                                                        APR 2 4 2019
      Clerk's Office              coJy       CLERK, U.S. DISTRICT COURT                                                         3:19-mj-21727
::
;;
                                          SOUTHER:< DISTi':ICT OF CALIFORNIA
                                          BY                         DEPUTY
i                                        ----·-----·------
Ir·
